DETAILED ACTION

Claim Objections
Method claims 15-19 are objected to because of their dependency to apparatus claims 13 and 1. Under compact prosecution and in view of the independent method claim 14, claims 15-19 will be examined as being dependent to claim 14.  Appropriate correction is required.

Specification
The speciation is objected to because it does not provide / outline arrangement of the specification. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (Pub No.: US 2015/0151431) in view of Zhang et al. (Pub No.: US 2010/0241248).

Regarding claims 1 and 14,  Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method comprising: 
a robot (e.g., robot 30) and/or robot controller (e.g., robot controller 20 / simulator controller 11) for validation of programmed workflow sequences (e.g., processing work of a robot – see par. 3-5 ) and/or teaching programs (20) (e.g., teaching data / point of the robot 30 – see par. 3, 30-31) of the robot in a work cell (e.g., simulator controller 11 configured to perform simulation motion via a virtual image of the robot 30 which needs to pass through and include peripheral of the robot 30 - see par. 59-60, 71, 31), 
wherein the robot is preferably mounted on or next to a processing machine (e.g., Figure 1 depicts a robot 30 mounted next to the robot controller and on a working environment as depicted on Figure 3 - see par. 24-26, 36-37, 46-48 and Figures 1 and 3),
 wherein the robot controller is designed to reproduce a virtual twin or robot model, respectively (e.g., simulation controller 11 generates a virtual image of the robot – see par. 10, 23 and 27 and Figures 1 and 3), 
in particular a virtual representation of the installation or work cell, at the output location, in particular a display or touch screen (16) (e.g., touch panel configured to allow an operator to teach a robot by pushing a touch keys. Display window 120 displays a virtual image of the robot 30 operating within a working environment – see par. 6, 29, 42, 43, 45 and Figure 3).
However, Suyama et al. fails to specifically disclose the robot in particular an injection molding machine, and designed for the extraction, handling, manipulation or further processing of injection-molded parts which have just been produced, wherein at least the injection molding machine is represented as part of the work cell, and further production resources of the plant or work cell, which are preferably automatically detected and represented.

However, Zhang et al. teach a method and system for executing a sequence of robot tasks on work cells / workstation – for instance, injection molding machines, wherein the robot is configured to automatically pick and handle moulded objects from a mould; wherein the position of the robot is optimized using simulated method (see par. 1-3, 6, 11, 92, 97, 98 and Figures 1, 10, 11, and 12). 
 Given the teaching of Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Suyama et al.’s invention to incorporate, within robot simulator, robot teaching device and robot teaching method, the implementation of a robot as or within an injection molding machine; wherein the robot is configured to automatically pick and handle moulded objects from a mould while optimize the placement of a plurality of workstation in a work cell including robot programmed to execute a sequence of task on the workspace.  
The modification would enhance a robot simulator, robot teaching device and robot teaching method configured to perform robot simulation motion via a virtual image of the robot, determine whether the robot collides with peripheral and implement the robot as or within an injection molding machine to automatically pick and handle moulded objects from a mould while optimize the placement of a plurality of workstation in a work cell including robot programmed to execute a sequence of task on the workspace.  

Regarding claims 2 and 16, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein virtual models of production resources of the work cell, in particular their shape and dimensions, are stored in the robot controller, in particular in a storage system (e.g., wherein model information 112a containing information - defined in advance according to the type of robot 30 and working environment as depicted in Figure 3 - it is stored within the storage unit 112 - see par. 40-41 and Figures 2 and 3).  

Regarding claims 3 and 17, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein data for the design, in particular the arrangement, form and function, as well as a digital representation of the production resources are stored in the individual production resources detected, which data can be queried by the robot controller and/or the robot via a processing network (e.g., wherein model information 112a containing information - defined in advance according to the type of robot 30, type of tool for implementation, and working environment as depicted in Figure 3 - it is stored within the storage unit 112. The virtual image of the robot 30 is generated on the basis of the model information 112a and the control point information 112b that are registered in advance; wherein necessary, information required for generating the virtual image from a host device that is mutually communicably connected with the simulator controller 11 - see par. 40-41, 50-51 and Figures 2 and 3).  

Regarding claim 4, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the perspective of the displayed virtual twin or robot model (21), respectively, is freely selectable in order to easily find or check possible sources of error (e.g., the display unit configured by a touch panel that supports multi-touch operation – which includes feature for changing sides and zooming - wherein  an operator is allowed to teach a robot by pushing a touch keys and check whether the robot collides with peripherals (limitation: possible source of error) – see par. 118, 6, 45 and Figure 3).

Regarding claims 5-7 and 15, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the robot controller can be switched to simulation mode via a test button, in which parts of a robot program or teaching program, respectively, or the complete teaching program can be simulated (e.g., display window 120 comprises input buttons B1 to B2 and pull-down menu P1 to operate and switch simulation parameters; wherein the operator runs multiple of simulations as the robot operates on the basis of the teaching program when the robot play back the simulation motion - see par. 60-65, 32) and wherein for distinguishing the virtual robot model from the real equipment, i.e. the physical robot, preferably a bright frame is shown on the display of the robot controller (e.g., Figure 3 depicts a virtual image of the robot 30 including peripheral of the robot, which are displayed in a particular color(s) - see par. 60).

Regarding claim 8, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the robot controller activates its anti-collision control in manual mode and during a dry-running cycle (e.g., the operator causes the robot 30 in the virtual image to perform a simulated motion and check whether the robot 30 collides with the peripheral (e.g., limitation: manual mode) and the robot 30 operates on the basis of the teaching program when the robot 30 plays back the simulation motion (e.g., limitation: dry-running cycle) - see par. 32 and 60).

Regarding claim 10, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method characterized in that the validation of the workflow sequences to be executed by the real robot is possible in a virtual manner at any time on the robot controller (e.g., the operator causes the robot 30 in the virtual image to perform a simulated motion and check whether the robot 30 collides with the peripheral via simulation controller 11 and the robot 30 operates on the basis of the teaching program when the robot 30 plays back the simulation motion - see par. 32 and 60).

Regarding claim 11, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the robot controller{P60537 04359866-docx}P60537Page 4 reads out the actual configuration data of the robot and links or combines, respectively, them with the teaching program stored in the robot controller (e.g., wherein model information 112a containing information - defined in advance according to the type of robot 30, type of tool for implementation, and working environment as depicted in Figure 3 - it is stored within the storage unit 112. The virtual image of the robot 30 is generated on the basis of the model information 112a and the control point information 112b that are registered in advance; wherein necessary, information required for generating the virtual image from a host device that is mutually communicably connected with the simulator controller 11 - see par. 40-41, 50-51 and Figures 2 and 3).  

Regarding claim 12 , Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the robot controller, in particular the touch surface, is designed for assistance with gesture control, in particular wiping for changing sides and zooming with two fingers (e.g., the display unit configured by a touch panel that supports multi-touch operation – which includes feature for changing sides and zooming - wherein  an operator is allowed to teach a robot by pushing a touch keys.– see par. 118, 6, 45 and Figure 3).

Regarding claim 18 , Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the displayed perspective of the digital twin can be arbitrarily changed for better detection or pinpointing, respectively, of faults (e.g., display window 120 comprises input buttons B1 to B2 and pull-down menu P1 to operate and switch simulation parameters; wherein the operator  check whether the robot collides with peripherals (limitation: detection of faults) - see par. 60-65, 32, 118, 6, 45 and Figure 3).

Regarding claim 19, Suyama et al. disclose a robot simulator, robot teaching device and robot teaching method wherein the digital twin or the virtual robot model, respectively, in particular the data, can be transferred to an external component, such as a PC or laptop (e.g., the robot 30 operates on the basis of the teaching program when the robot 30 plays back the simulated motion, which requires the transfer of teaching point information DB 14 stores therein (e.g.,  teaching program of the robot 30) to the robot controller 30 (e.g., limitation: PC or laptop) -  see par. 32-35; Figures 1-3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (Pub No.: US 2015/0151431) in view of Zhang et al. (Pub No.: US 2010/0241248) as applied to claims above, and further in view of Rosenberg et al. (Pub No.: US 2013/0211782 A1).
Regarding claim 9, Suyama et al., as modified by Zhang et al., teach a virtual image of the robot 30 generated on the basis of the model information 112a and the control point information 112b that are registered in advance; wherein necessary, information required for generating the virtual image from a host device that is mutually communicably connected with the simulator controller 11 – for instance, obtaining data from the robot 30 (e.g., limitation: robot controller …. does not depend on the transmission of data of the production resources for the generation of the virtual working space) - see par. 40-41, 50-51 and Figures 2 and 3).   
However, Suyama et al., as modified by Zhang et al., fails to specifically disclose characterized in that the robot controller uses the distance sensors of the anti-collision control for the automatic acquisition of the working space.
However, Rosenberg et al. teach the implementation of distance sensor mounted on an arm of an industrial robot to prevent robot collision with unexpected object and prevent damage to the robot or to the unexpected object during automated manufacturing operation (see par. 67, 72, 74, 87, 90, 5). 
 Given the teaching of Rosenberg et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Suyama et al.’s invention to incorporate, within robot simulator, robot teaching device and robot teaching method, the implementation of distance sensor mounted on an arm of an industrial robot to prevent robot collision with unexpected object and prevent damage to the robot or to the unexpected object during automated manufacturing operation.  
The modification would enhance a robot simulator, robot teaching device and robot teaching method configured to perform robot simulation motion via a virtual image of the robot, determine whether the robot collides with peripheral, implement the robot as or within an injection molding machine to automatically pick and handle moulded objects from a mould and prevent robot collision with unexpected object during automated manufacturing operation via a distance sensor mounted on robot arm(s).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (Pub No.: US 2015/0151431) in view of Zhang et al. (Pub No.: US 2010/0241248) as applied to claims above, and further in view of Linnell et al. (Patent No.: US 9,278,449 B1).

Regarding claim 13, Suyama et al., as modified by Zhang et al., fail to specifically disclose wherein when defined limit values are exceeded, the corresponding components are displayed in the virtual robot model in color, in particular red.  
However, Linnell et al. teach the implementation of visual simulation for a robot, wherein warning signals is displayed indicating possible errors result from execution of particular sequences of operations, such as when a robot exceeds a predefined constraint on its range of motion or when a collision between two robots may occur – for instance, displaying potentially problematic parameter in red (see col. 4, lines 44-61; col . 20, line 62 – col. 21, line 7; 33, col. 26, lines 53 - 65). 
 Given the teaching of Linnell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Suyama et al.’s invention to incorporate, within robot simulator, robot teaching device and robot teaching method, the implementation of warning signals within a visual simulation for a robot by displaying potentially problematic parameter in red to a user indicating possible errors result from execution of particular sequences of operations, such as when a robot exceeds a predefined constraint on its range of motion 
The modification would enhance a robot simulator, robot teaching device and robot teaching method configured to perform robot simulation motion via a virtual image of the robot, determine whether the robot collides with peripheral, implement the robot as or within an injection molding machine to automatically pick and handle moulded objects from a mould and provide warning signals within a visual simulation for a robot by displaying potentially problematic parameter in red to a user indicating possible errors result from execution of particular sequences of operations, such as when a robot exceeds a predefined constraint on its range of motion.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jorge O Peche/Examiner, Art Unit 3664